328 F.2d 621
Zigmont J. LeTOWT, Jr. and Virginia C. LeTowt, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 14534.
United States Court of Appeals Third Circuit.
Argued January 21, 1964.
Decided March 12, 1964.

On Petition for Review of the Decision of the Tax Court of the United States.
Zigmont J. LeTowt, Jr., Pro se.
Alan D. Pekelner, Dept. of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Crane Hauser, Chief Counsel, I. R. S., John B. Jones, Jr., Acting Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, Attys., Dept. of Justice, Washington, D. C., on the brief), for respondent.
Before BIGGS, Chief Judge, and FORMAN and GANEY, Circuit Judges.
PER CURIAM.


1
The petitioners' situation is one for which the members of the court have much sympathy, but the remedy must lie with Congress for we may not by judicial legislation revise the existing tax law. The decision of the Tax Court will be affirmed.